Order filed, June 4, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00445-CR
                               NO. 14-19-00446-CR
                                 ____________

                      THE STATE OF TEXAS, Appellant

                                         V.

                JULIE ANN FAIRCHILD-PORCHE, Appellee


                    On Appeal from the 183rd District Court
                             Harris County, Texas
                    Trial Court Cause No. 1581954, 1627541


                                     ORDER

      The reporter’s record in these cases were due May 7, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Marcia Barnett, the official court reporter, to file the record in
these appeals within 10 days of the date of this order.


                                  PER CURIAM